DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 and 9-14 are currently pending. 
Claim(s) 1 has been amended.
Claim(s) 7-8 and 15-16 have been canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0071719, Chung et al.
Regarding claims 1 and 9
Chung teaches a vehicle having a battery with a cooling structure (corresponding to an electric vehicle comprising a battery as a power source, the battery including a cooling structure) [Figs. 11-12, paragraphs 0016, 0021 and 0069], the cooling structure comprising: 

a plurality of tabs (corresponding to electrode terminals 34f) formed on one side an electrode (electrode terminals electrode terminals protrude outward from the upper and lower ends of the battery case including an electrode assembly) of each of the battery cells (3) [Figs. 1 and 11-12, paragraphs 0063, 0067]; and
 a cooling passage (corresponding flow space 60f extending between the coolant introduction flow space 40f and the coolant discharge flow space 50f, which is formed so as to have a width that is greater than the flow channel width each unit module 30f so as to effectively cool the electrode terminals/tabs 34f) [Figs. 11-12 and paragraphs 0119-0120], the cooling passage configured to accommodate the tabs (34f) in an inner space thereof (flow space 60f accommodates tabs 34f and further allows the coolant to flow therethrough thereby cooling the tabs) [see Figs. 11-12 and paragraphs 0119-0120],
wherein a length and a height of the cooling passage (60f) are configured to be the same as a length and height of the battery cells (30) [see Fig. 11 below], wherein the cooling passage (60f) is installed on one side of the battery cells (the cooling passage 60f is installed on one side of battery cells 30) [Fig. 11].

    PNG
    media_image1.png
    418
    497
    media_image1.png
    Greyscale

With regards to the limitation “wherein the tabs operate as cooling fins in the cooling passage”, because the structure of the prior art is identical to the one claimed, the same is considered capable of performing the claimed function. Further, it is noted that because the tabs/terminals are cooled, the same are capable of effectively performing as cooling fins.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   
Regarding claims 2 and 10

Regarding claims 3 and 11
Chung teaches the cooling structure for the battery of a vehicle as set forth above, wherein an inlet manifold (corresponding to coolant inlet port 10f) is formed at an upper end of an inlet port (corresponding to coolant introduction part/flow space 40f) of the cooling passage (60f) [Figs. 1 and 11-12, paragraphs 0087-0088 and 0119-0120] and an outlet manifold (corresponding to coolant outlet port 20) is formed at a lower end of an outlet port (corresponding to coolant discharge part/flow passage 50) of the cooling passage (60f) [Figs. 1 and 11-12, paragraphs 0087 and 0119-0120].
Regarding claims 4 and 12
Chung teaches the cooling structure for the battery of a vehicle as set forth above, wherein the outlet manifold (20) is connected to a blower (a blowing fan is mounted in the coolant outlet port) [paragraph 0049].
Regarding claims 5 and 13
Chung teaches the cooling structure for the battery of a vehicle as set forth above,, wherein the blower is configured to discharge air in a direction away from the cell (the blowing fan rapidly and smoothly moves the coolant, introduced through the coolant inlet port, to the coolant outlet port, after the coolant flows through the battery module) [paragraph 0049].

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claims 6 and 14
Chung teaches the cooling structure for the battery of a vehicle as set forth above, wherein the inlet manifold (10f) and a discharge port of the blower are directed in opposite directions (the inlet port/manifold 10f and the outlet port/manifold 20f, which is connected to the blower, are positioned to be directed in opposite directions so that a coolant to cool unit modules 30f can flow from one side to the other side of the battery module 32f in the direction perpendicular to the cell stacking direction) [Figs. 1 and 11-12, and paragraph 0091].

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues that Chung does not disclose “wherein a length and a height of the cooling passage are configured to be same as a length and a height of the battery cells, and wherein the cooling passage is installed on one side of the battery cells.”

Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.   The claims set forth “the cooling passage is installed on one side of the battery cells”.  The rejection relies on the cooling passage 60f to meet with the limitations of the claim.  Said cooling passage 60f having the same width and height as that of the battery cells (see Fig. 11 below).  The fact that there are additional cooling passages in the prior art is irrelevant because the claim does not preclude additional cooling passages from being present. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g.,  > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). < Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (See MPEP 2111.03). 

    PNG
    media_image1.png
    418
    497
    media_image1.png
    Greyscale

Applicant argues that, in Chung, “…air gaps are formed around all surface of the battery module thus causing unnecessary air flow. Such air gaps are prevented by the configuration of the pending claims.”
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the claims.  The claims do not preclude additional cooling passages. The features upon which applicant relies (i.e., prevention/absence of air gap/additional cooling passages) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721